By the OouRT.
BuRket, C. J., SpeaR, Davis, Shauck, PRIoe and ÜREw, JJ., concur.
The affidavit is not defective. It charges Arata with having sold oleomargarine which contained coloring matter, to-wit, butter yellow. This is all that is required, because the meaning of the word “oleomargarine,” as used in the statute, is defined by the statute itself.' The descriptive words contained in the affidavit do not wholly describe oleomargarine as defined in the statute, but do not contradict the charge as made. Therefore, whether they completely describe the substance sold or not, these words neither add to nor subtract from the meaning of the charge. They are surplusage.

Exceptions siistained.